OPINION — AG — WHILE COLLECTING BARGAINING NEGOTIATIONS SESSIONS, OR DISCUSSIONS THEREOF, PARTICIPATED IN BY MEMBERS OF A CITY COUNCIL OR OTHER GOVERNING BODY OF A CITY, OR BY SOME COMMITTEE, TASK FORCE OR OTHER GROUP ACTING ON BEHALF OF THE CITY, WHETHER COMPOSED OF ADMINISTRATIVE STAFF OR OTHERS, ARE CLEARLY SUBJECT TO THE OKLAHOMA OPEN MEETING ACT AND MUST BE CONDUCTED IN THE OPEN, COLLECTIVE BARGAINING NEGOTIATION SESSION PARTICIPATED IN ONLY BY THE CITY MANAGER, OR ONLY BY HIS OR HER DESIGNEE, AND THE BARGAINING REPRESENTATIVES OF CITY EMPLOYEES, ARE NOT "MEETINGS OF A PUBLIC BODY" WITHIN THE PURVIEW OF THE ACT, CONSEQUENTLY, ARE NOT SUBJECT TO THE ACT. CITE: 25 Ohio St. 1977 Supp., 301 [25-301], 25 Ohio St. 1971 205 [25-205], 25 Ohio St. 1977 Supp., 314 [25-314] (GERALD WEIS)